DETAILED ACTION
Claims 1-15 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/20 & 10/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0080567, filed on 7/11/18.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1:
	“a print engine to”
[56] The print engine 120 may form an image on a printing paper by using various printing methods, such as an electrophotographic method, an inkjet method, a thermal transcription method, a thermal method, and the like.; 

Claims 4, 8, 10:
“a communication apparatus to” 
[64] “The communication apparatus 140 may be referred to as a "transceiver.’”

Claim 11:
	“performing a function of the image forming apparatus”
[1] “An image forming apparatus generally operates to print out print data generated at a terminal such as a computer onto a printing paper. Examples of the image forming apparatus may include a copier, a printer, a facsimile, a scanner”


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
Lack of antecedent basis with regard to “the second operation”.  Will interpret this as “the second application” (see spec [092] “control the print engine 120 or the scanner 170 to perform the job requested by the user by means of the second application”) as well as Claim 11.

Claims depending on the above are rejected by way of its dependency.


Claim Rejections - 35 USC § 101

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a print engine to perform a print job; a memory to store a first application associated with user authentication, a second application associated with performing a function of the image forming apparatus, and a third application associated with payment processing; and a processor to: perform a user authentication using the first application, perform a payment processing by providing authentication information of the first application to the third application during a payment operation for an authenticated user, and based on the payment processing being completed, control the print engine to perform an operation requested by a user by using the second operation.  



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of authenticating a user and performing payment for the authenticated user.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The print engine, memory, processor and applications in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 & 12 – 3rd party applications – is just a computer tool used to further implement the abstract idea; Claim 3 – display/UI screen – which is just a generic computer component, Claims 4 & 13 – communication apparatus/external server – which are just generic computer components (spec 064 – ‘transceiver’), and authentication token – which is a form of data representation, Claim 6 & 15 – UI window – which is just a computer tool used to implement the abstract idea, external server – generic computer component; Claim 8 – server – generic computer component; Claim 10 – external apparatus – which is just a generic computer component (spec 40 “server”)) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerin-1 [Embodiment A – salient aspect] (US 20160055477) in view of Guerin-2 [Embodiment B – different combination of applications/functions] (US 20160055477).

Claim 1.  

Guerin-1 teaches the following limitations:

a print engine to perform a print job; 

(Guerin – [0034] the term "multifunction printer (MFP)" (also referred to herein as an all-in-one-printer) refers to a computerized printing machine that incorporates the functionality of multiple devices in a document management and production environment. That is, the machine contains multiple functional components including
hardware components (such as a scanner and one or more print engines) and software components that are configured alone and/or in combination to perform multiple different document management and production functions. [0086] multi-function
machine, etc., which performs a print outputting function)

a memory to store a first application associated with user authentication, 

(Guerin – [0005] The first application can cause the MFP to display a session prepayment code for a specific session of operation of the MFP by the user. This session prepayment code can contain coded information and, particularly, coded identification information for both the MFP and the specific session. [0043] The MFP 200 can further comprise a memory 220…this memory 220 can store at least one first application; [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 and, if so, whether the specific user has sufficient credit available to cover the cost of performing the specific function selected.)

a second application associated with performing a function of the image forming apparatus, and 

(Guerin – [0034] the term "multifunction printer (MFP)" (also referred to herein as an all-in-one-printer) refers to a computerized printing machine that incorporates the functionality of multiple devices in a document management and production environment. That is, the machine contains multiple functional components including hardware components (such as a scanner and one or more print engines) and software components that are configured alone and/or in combination to perform multiple different document management and production functions. [claim 2] second application allowing said user to effect said prepayment using an on-line payment service and further causing said mobile device to communicate proof of said prepayment to said server… second application causing said mobile device to perform...display said use authorization code so as to allow said user to read said use authorization code)

a third application associated with payment processing; and 



a processor to: 

(Guerin – [0043] The MFP 200 can further comprise a memory 220, a network interface 230, at least one functional component 240, and one or more processors 250 operably connected to the display screen 210)

perform a user authentication using the first application, 

(Guerin – [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 … third application 421 can cause the server 400 to authenticate that the specific user currently has authorization to use the specific MFP 200 by first decrypting the encrypted additional certification (additional cert.′) and verifying the signature. [claim 2] third application causing said server to generate a use authorization code for said specific session of operation of said printer by said user)

perform a payment processing by providing authentication information of the first application to the third application during a payment operation for an authenticated user, and 

(Guerin – [0054] the third application generating a random user identifier (UID) for the specific user and to create a certificate [0078] the third application 421 can cause the server 400 to receive the encrypted additional certification (additional cert.') from the specific MFP 200 or the encrypted certification (cert.') from the mobile device, to decrypt it, to use the authorization and accounting database 423 to determine
the existence of a final session record 483 that associates the printer identifier (PID) and user identifier (UID), to verify the second expiration period (ExpDate2), and to verify the printer-specific session identifier (PSessionID) for the specific MFP 200 or the mobile device-specific session identifier (MSessionID) for the mobile device 300 [claim 1] first application causing said printer to display a session prepayment code containing coded identification information for both said printer and a specific session of operation of said printer by said user…receiving said session prepayment code and, in response, said second application causing said mobile device to communicate said session prepayment code to said server)


based on the payment processing being completed, control the print engine to perform an operation requested by a user by using the second operation.  



Guerin-1 does not explicitly teach the following limitations, however Guerin-2 teaches the following limitations:

	first, second, third application … [corresponding function]

(Guerin - [0087] It will be appreciated that the above-disclosed and other features and functions, or alternatives thereof, may be desirably combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art which are also intended to be encompassed by the following claims.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guerin-1 with Guerin-2 in order to effect POS payment for services provided by a self-service multi-function printer using a mobile device, such as a smartphone, and provide multiple applications with corresponding features/functions associated with the system. [Guerin-2 – 0001, 0087]. 

Furthermore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the application, to create applications that are placed in a different order and corresponding function than presented in the salient aspect of Guerin-1 and incorporate it into the system of Guerin-2 since there are a finite number of identified, predictable potential solutions (i.e. ordering of applications against corresponding functions taught by said applications) to the recognized need (Above TSM rationale) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.


Claim 3. 

Guerin-1 in combination with the references taught in Claim 1 teach those respective limitations.  Guerin-1 further teaches:

a display, wherein the processor: controls the display to display a user interface (UI) screen for receiving an input of authentication information provided by the first application, and based on authentication information being received from a user, performs an authentication processing using the first application.  

(Guerin - [0029] presenting a graphic user interface of the MFP displaying the session prepayment code and an input prompt for the use authorization code [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 and, if so, whether the specific user has sufficient credit available to cover the cost of performing the specific function selected.)

Claim 4. 

Guerin-1 in combination with the references taught in Claim 3 teach those respective limitations.  Guerin-1 further teaches:

a communication apparatus to communicate with an external server, wherein the processor: controls the communication apparatus to 

(Guerin-1 [0050] a short-range wireless communication link (e.g., a radio frequency
identification (RFID) communication link, Bluetooth ® communication link or a near-field 


provide the received authentication information to the external server using the first application, and 

(Guerin-1 – [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200

receives an authentication token for an authenticated user from the external server.  

(Guerin-1 - [0039] to enhance system security, the communications between specific MFP 200, the mobile device 300 and the management and accounting server 400, described above, can be encrypted. For example, these communications can be encrypted using an asymmetric key encryption scheme.  [0058] third application 421 can cause the server 400 to generate a use authorization (UA) code and to transmit that use authorization (UA) code to the mobile device 300)





Claim 6. 

Guerin-1 in combination with the references taught in Claim 4 teach those respective limitations.  Guerin-1 further teaches:

wherein the communication apparatus receives user setting data for an authenticated user, and 

(Guerin-1 – [0058] the third application 421 can cause the server 400 to generate a credit record 481 associating a value of available credit with a specific user (e.g., using) the user identifier (UID)) and to save that credit record 481 in the management and accounting database 423…third application 421 can cause the server 400 to generate
a use authorization (UA) code and to transmit that use authorization (UA) code to the mobile device 300)

Examiner Note: Spec [31] “the user setting data may be information corresponding to a user stored in the management server 200, which may include a language used by the user, an address book of the user, a means for payment to be applied to the corresponding user, a server access address for using the corresponding payment means, and the like.”


wherein the processor controls the display to display a user interface window for controlling a function of the image forming apparatus by using the received user setting data and the second application.  

(Guerin-1 – [0047] the session initiation input can be entered, when the user powers on the MFP 200 or wakes the MFP 200 up from a standby or sleep mode. Alternatively, the session initiation input can be entered through a selectable option on the GUI 211 of the MFP 200 or by simply touching the display screen 210 of the MFP 200, when the display screen 210 is a touch screen. [claim 7] display a session prepayment code containing coded identification information for both said printer and a specific session of operation of said printer by a user; [0058])



Claim 7. 

Guerin-1 in combination with the references taught in Claim 1 teach those respective limitations.  Guerin-1 further teaches:

wherein the processor: calculates a payment amount corresponding to an operation requested by a user by using the second application, and provides the authentication information to the third application.  

(Guerin-1 – [claim 2] estimate an amount required for prepayment for said specific session; [0054, 0078, claim 1])


Claim 8. 

Guerin-1 in combination with the references taught in Claim 7 teach those respective limitations.  Guerin-1 further teaches:


a communication apparatus to communicate with a payment server, 

(Guerin-1 [0050] a short-range wireless communication link (e.g., a radio frequency
identification (RFID) communication link, Bluetooth ® communication link or a near-field communication (NFC) link) could be established between the mobile device 300 and the specific MFP 200 in order to allow the session prepayment code to be transmitted directly from the specific MFP 200 to the mobile device 300. [0056] The mobile device 300 can further communicate with a payment service 101 to allow the user to process prepayment for the specific service (506). Specifically, the second application 321 can allow the user to access the payment service 101 to effect payment for the specific session of the MFP 200 (506).)

wherein the processor performs a payment processing by providing the calculated payment amount and the authentication information to the payment server by using the third application.  

(Guerin-1 – [0008] The mobile device can receive the function-cost menu from the server and, in response, the second application can cause the mobile device to display the function-cost menu in order to allow the user to estimate an amount required for prepayment for the specific session. That is, the second application can allow the user to effect prepayment for the specific session of operation of the printer using an on-line payment service and can further cause the mobile device to communicate proof of that prepayment to the server.)


Claim 9. 

Guerin-1 in combination with the references taught in Claim 1 teach those respective limitations.  Guerin-1 further teaches:

wherein the processor, based on [a plurality of third applications] associated with payment processing being installed, performs a payment processing by driving a third application corresponding to a payment processing method selected by a user and providing the authenticated user to the driven third application.  

(Guerin-1 – [0056] The mobile device 300 can further communicate with a payment service 101 to allow the user to process prepayment for the specific service (506). Specifically, the second application 321 can allow the user to access the payment service 101 to effect payment for the specific session of the MFP 200 (506). The payment service 101 can comprise, for example, an e-commerce business, such as PayPal, that allows payments to be made through the Internet… the payment service 101 can comprise a credit card processing service or any other suitable payment service.)

Guerin-1 does not explicitly teach the following limitations, however Guerin-2 teaches the following limitations:

a plurality of third applications

(Guerin - [0087] It will be appreciated that the above-disclosed and other features and functions, or alternatives thereof, may be desirably combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art which are also intended to be encompassed by the following claims.)




Claim 11. 

Guerin-1 teaches the following limitations:

storing a first application associated with user authentication, 

(Guerin – [0005] The first application can cause the MFP to display a session prepayment code for a specific session of operation of the MFP by the user. This session prepayment code can contain coded information and, particularly, coded identification information for both the MFP and the specific session. [0043] The MFP 200 can further comprise a memory 220…this memory 220 can store at least one first application; [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 and, if so, whether the specific user has sufficient credit available to cover the cost of performing the specific function selected.)

a second application associated with performing a function of the image forming apparatus, and 

(Guerin – [0034] the term "multifunction printer (MFP)" (also referred to herein as an all-in-one-printer) refers to a computerized printing machine that incorporates the functionality of multiple devices in a document management and production environment. That is, the machine contains multiple functional components including hardware components (such as a scanner and one or more print engines) and software components that are configured alone and/or in combination to perform multiple different document management and production functions. [claim 2] second application allowing said user to effect said prepayment using an on-line payment service and further causing said mobile device to communicate proof of said prepayment to said server… second application causing said mobile device to perform...display said use authorization code so as to allow said user to read said use authorization code)


a third application associated with payment processing; 

(Guerin – [0054] the third application generating a random user identifier (UID) for the specific user and to create a certificate [0058] the third application 421 can cause the server 400 to verify the proof of prepayment with the payment service 101 (508);)


performing a user authentication using the first application; 

(Guerin – [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 … third application 421 can cause the server 400 to authenticate that the specific user currently has authorization to use the specific MFP 200 by first decrypting the encrypted additional certification (additional cert.′) and verifying the signature. [claim 2] third application causing said server to generate a use authorization code for said specific session of operation of said printer by said user)


performing a payment processing by providing authentication information of the first application to the third application; and 

(Guerin – [0054] the third application generating a random user identifier (UID) for the specific user and to create a certificate [0078] the third application 421 can cause the server 400 to receive the encrypted additional certification (additional cert.') from the specific MFP 200 or the encrypted certification (cert.') from the mobile device, to decrypt it, to use the authorization and accounting database 423 to determine
the existence of a final session record 483 that associates the printer identifier (PID) and user identifier (UID), to verify the second expiration period (ExpDate2), and to verify the printer-specific session identifier (PSessionID) for the specific MFP 200 or the mobile device-specific session identifier (MSessionID) for the mobile device 300 [claim 1] first application causing said printer to display a session prepayment code containing coded identification information for both said printer and a specific session of operation of said printer by said user…receiving said session prepayment code and, in response, said second application causing said mobile device to communicate said session prepayment code to said server)


based on a payment processing being completed, performing an operation requested by a user by using the second application.  

(Guerin – [claim 3] perform a specific function selected by said user from said menu of said selectable functions, when said value of said available credit is at least as high as a specific cost associated with said specific function.)

Guerin-1 does not explicitly teach the following limitations, however Guerin-2 teaches the following limitations:

	first, second, third application … [corresponding function]

(Guerin - [0087] It will be appreciated that the above-disclosed and other features and functions, or alternatives thereof, may be desirably combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art which are also intended to be encompassed by the following claims.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guerin-1 with Guerin-2 in order to effect POS payment for services provided by a self-service multi-function printer using a mobile device, such as a smartphone, and provide multiple applications with corresponding features/functions associated with the system. [Guerin-2 – 0001, 0087]. 

Furthermore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the application, to create applications that are placed in a different order and corresponding function than presented in the salient aspect of Guerin-1 and incorporate it into the system of Guerin-2 since there are a finite number of identified, predictable potential solutions (i.e. ordering of applications against corresponding functions taught by said applications) to the recognized need (Above TSM rationale) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.



Claim 13. 

Guerin-1 in combination with the references taught in Claim 11 teach those respective limitations.  Guerin-1 further teaches:

wherein the performing of the user authentication comprises: 

(Guerin – [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 … third application 421 can cause the server 400 to authenticate that the specific user currently has authorization to use the specific MFP 200 by first decrypting the encrypted additional certification (additional cert.′) and verifying the signature. [claim 2] third application causing said server to generate a use authorization code for said specific session of operation of said printer by said user)


The remainder is rejected using the same rationale as Claim 4.



Claim 15. 

Guerin-1 in combination with the references taught in Claim 13 teach those respective limitations.  Guerin-1 further teaches:

wherein the performing of the user authentication comprises: 

(Guerin – [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 … third application 421 can cause the server 400 to authenticate that the specific user currently has authorization to use the specific MFP 200 by first decrypting the encrypted additional certification (additional cert.′) and verifying the signature. [claim 2] third application causing said server to generate a use authorization code for said specific session of operation of said printer by said user)

receiving, from the external server, user setting data for an authenticated user, and 


(Guerin-1 – [0058] the third application 421 can cause the server 400 to generate a credit record 481 associating a value of available credit with a specific user (e.g., using) the user identifier (UID)) and to save that credit record 481 in the management and accounting database 423…third application 421 can cause the server 400 to generate
a use authorization (UA) code and to transmit that use authorization (UA) code to the mobile device 300)

Examiner Note: Spec [31] “the user setting data may be information corresponding to a user stored in the management server 200, which may include a language used by the user, an address book of the user, a means for payment to be applied to the corresponding user, a server access address for using the corresponding payment means, and the like.”


wherein the print controlling method further comprises 

(Guerin-1 – [0083] The controller/processor 824 can control the various actions of the
printing device 800. [0088] unique components used to implement such a system (e.g., a MFP, a mobile device and a management and accounting server) and the methods of operating those components in an integrated manner and, thereby a method of operating the system as a whole.)

displaying a user interface window for controlling a function of the image forming apparatus by using the received user setting data and the second application.  

(Guerin-1 – [0047] the session initiation input can be entered, when the user powers on the MFP 200 or wakes the MFP 200 up from a standby or sleep mode. Alternatively, the session initiation input can be entered through a selectable option on the GUI 211 of the MFP 200 or by simply touching the display screen 210 of the MFP 200, when the display screen 210 is a touch screen. [claim 7] display a session prepayment code containing coded identification information for both said printer and a specific session of operation of said printer by a user; [0058])


Claims 2, 5, 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin-1 [Embodiment A – salient aspect] (US 20160055477) in view of Guerin-2 [Embodiment B – different combination of applications/functions] (US 20160055477), and further in view of Lee (US 20170337016).



Claim 2. 

Guerin-1 in combination with the references taught in Claim 1 teach those respective limitations.  Guerin-1 further teaches:

wherein the first application and the third application are 3rd-party applications which are 

(Guerin – [0004] More specifically, disclosed herein is a system that incorporates a self-service multi-function MFP (MFP), a mobile device (e.g., a smartphone) of a user that is separate from the printer and a management and accounting server that is separate from and in communication with both the MFP and the mobile device in order to effect point of sale (POS) payment of services provided to a user by the MFP. This system can comprise a first application operating on the MFP, a second application operating on the mobile device; and, a third application operating on the server. [0056] The mobile device 300 can further communicate with a payment service 101 to allow the user to process prepayment for the specific service (506). Specifically, the second application 321 can allow the user to access the payment service 101 to effect payment for the specific session of the MFP 200 (506). The payment service 101 can comprise, for example, an e-commerce business, such as PayPal, that allows payments to be made through the Internet… the payment service 101 can comprise a credit card processing service or any other suitable payment service.))


Guerin-1 does not explicitly teach the following limitations, however Lee teaches:

provided from an external apparatus and installed in the image forming apparatus.  

(Lee – [0050] the communicator 130 of the image forming apparatus 100 may transmit and receive a signal or data to and from the communicator 230 of the external apparatus 200 through the server 300. [0051] the various types of data, such as a file or a program like an application, may be installed and stored in the memory 140. The controller 120 may access the data stored in the memory 140 to use the data, or may store new data in the memory 140. Also, the controller 120 may execute the program installed in the memory 140. Also, the controller 12.0 may install an application received from an external source through the communicator 130 in the memory 140.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guerin-1 with Lee in order to more easily manage job printing and payment processing on an image forming apparatus via multiple payment applications installed on an image forming apparatus and integrating user self-identification via a password and pin [Lee – 7, 51, 64].

Claim 5. 

Guerin-1 in combination with the references taught in Claim 4 teach those respective limitations.  Guerin-1 further teaches:

third application
(Guerin-1 – [claim 1])

Guerin-1 does not explicitly teach the following limitations, however Lee teaches:

wherein the processor provides the received authentication token to the [third application] during a payment processing for a user inputting authentication information.  

(Lee – [claim 1] receiving, from one of an external apparatus and a server connected to the external apparatus, job information and first identification (ID) information related to printing of content; receiving, from a user, second ID information; [claim 3] wherein each of the first ID information and the second ID information comprises one of a password and a personal identification number (PIN). [0064] When the user requests the content to be printed, the external apparatus 200 may receive ID information (for example, a personal identification number (PIN) or a password) from the user. Also, the external apparatus 200 may transmit the ID information to the image forming apparatus 100 together with the job information after adding the ID information to the job information. [0069] The image forming apparatus 100 may determine whether the input ID information and the ID information received from the external apparatus 200 or the server 300 correspond to each other. For example, the image forming apparatus 100 may determine whether the input ID information and the received ID information match each other.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guerin-1 with Lee in order to more easily manage job printing and payment processing on an image forming apparatus via multiple payment applications installed on an image forming apparatus and integrating user self-identification via a password and pin [Lee – 7, 51, 64].

Claim 12. 

Rejected using the same rationale as Claim 2.

Claim 14. 

Guerin-1 in combination with the references taught in Claim 13 teach those respective limitations.  Guerin-1 further teaches:

wherein the performing of the payment processing comprises: 

(Guerin – [0054] the third application generating a random user identifier (UID) for the specific user and to create a certificate [0078] the third application 421 can cause the server 400 to receive the encrypted additional certification (additional cert.') from the specific MFP 200 or the encrypted certification (cert.') from the mobile device, to decrypt it, to use the authorization and accounting database 423 to determine
the existence of a final session record 483 that associates the printer identifier (PID) and user identifier (UID), to verify the second expiration period (ExpDate2), and to verify the printer-specific session identifier (PSessionID) for the specific MFP 200 or the mobile device-specific session identifier (MSessionID) for the mobile device 300 [claim 1] first application causing said printer to display a session prepayment code containing coded identification information for both said printer and a specific session of operation of said printer by said user…receiving said session prepayment code and, in response, said second application causing said mobile device to communicate said session prepayment code to said server)


providing…to the [third] application by using the [second] application; and

	(Guerin-1 – [claim 1])

performing a payment processing using the [third] application and 


(Guerin-1 – [0054] the third application generating a random user identifier (UID) for the specific user and to create a certificate [0078] the third application 421 can cause the server 400 to receive the encrypted additional certification (additional cert.') from the specific MFP 200 or the encrypted certification (cert.') from the mobile device, to decrypt it, to use the authorization and accounting database 423 to determine
the existence of a final session record 483 that associates the printer identifier (PID) and user identifier (UID), to verify the second expiration period (ExpDate2), and to verify the printer-specific session identifier (PSessionID) for the specific MFP 200 or the mobile device-specific session identifier (MSessionID) for the mobile device 300 [claim 1] first application causing said printer to display a session prepayment code containing coded identification information for both said printer and a specific session of operation of said printer by said user…receiving said session prepayment code and, in response, said second application causing said mobile device to communicate said session prepayment code to said server)

the provided authentication token.  


(Guerin-1 – [0039] to enhance system security, the communications between specific MFP 200, the mobile device 300 and the management and accounting server 400, described above, can be encrypted. For example, these communications can be encrypted using an asymmetric key encryption scheme.  [0058] third application 421 can cause the server 400 to generate a use authorization (UA) code and to transmit that use authorization (UA) code)


Guerin-1 does not explicitly teach the following limitations, however Guerin-2 teaches the following limitations:

	second, third application … [corresponding function]

(Guerin - [0087] It will be appreciated that the above-disclosed and other features and functions, or alternatives thereof, may be desirably combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art which are also intended to be encompassed by the following claims.)


Guerin-1 does not explicitly teach the following limitations, however Lee teaches the following limitations:

providing the received authenticated token to the 

(Lee – [claim 1] receiving, from one of an external apparatus and a server connected to the external apparatus, job information and first identification (ID) information related to printing of content; receiving, from a user, second ID information; [claim 3] wherein each of the first ID information and the second ID information comprises one of a password and a personal identification number (PIN). [0064] When the user requests the content to be printed, the external apparatus 200 may receive ID information (for example, a personal identification number (PIN) or a password) from the user. Also, the external apparatus 200 may transmit the ID information to the image forming apparatus 100 together with the job information after adding the ID information to the job information. [0069] The image forming apparatus 100 may determine whether the input ID information and the ID information received from the external apparatus 200 or the server 300 correspond to each other. For example, the image forming apparatus 100 may determine whether the input ID information and the received ID information match each other.)



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guerin-1 [Embodiment A – salient aspect] (US 20160055477) in view of Guerin-2 [Embodiment B – different combination of applications/functions] (US 20160055477), and further in view of Shinomiya (US 20140282490).

Claim 10. 

Guerin-1 in combination with the references taught in Claim 1 teach those respective limitations.  Guerin-1 does not explicitly teach the following limitations, however Shinomiya teaches:


a communication apparatus to receive, from an external apparatus, an installation file corresponding to a new application, wherein the processor: installs the received installation file in the image forming apparatus, and registers the new application as the first application or the third application according to a type of the new application.  

(Shinomiya – [0031] The image processing system 1 can communicate with a server apparatus 2 that transfers data such as application programs to add functions via a network 3. [0047] Software in the application layer 101 provides predetermined function by operating the hardware resource. For example, a copier application, a scanner application, a printer application, and a fax application are included in the application layer, and they provide various functions such as copy capability, scan capability, print capability, and fax capability. [0056] control unit downloads an application from the server apparatus and installs the application [0076] in accordance with the type of signature added to the downloaded application, the control unit 20 registers the type of function that the application utilizes (functional range) as function information among functions that the main unit 10 includes. [0115] On the control unit 20, it is possible to update the installed application due to version up etc. [Fig. 1, 3])


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guerin-1 with Shinomiya in order to install new applications in the image processing system in accordance with the type of application [Shinomiya – 31, 56, 76].

Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Ichida (US 8879090) provides an image forming apparatus that performs printing processing using first identification information in a first system in a particular organization that performs first authentication, the first identification information being information that identifies a user in the first authentication.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695